Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00537-CV

                            IN RE BIOMEDICAL ENTERPRISES, INC.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: August 30, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 7, 2013, relator BioMedical Enterprises, Inc. filed a petition for writ of

mandamus, unopposed motion for temporary relief and emergency motion requesting transmittal

of documents filed under seal. On August 8, 2013, this court issued an order granting the temporary

stay and requesting the sealed documents from the trial court. The court has considered the petition

for writ of mandamus, the supplemental record materials submitted by the parties, and the

documents filed under seal received from the trial court. Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied and the temporary stay of the trial court’s

discovery order is lifted. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

1
 This proceeding arises out of Cause No. 2010-CI-20398, styled William Casey Fox and Nancy Fox v. Steven R.
Block; Block & Garden, LLP; BioMedical Enterprises, Inc.; Camden Partners, Inc.; Richard M. Johnston; Cross
Atlantic Partners, Inc.; John L. Cassis; and Alastair Clemow, pending in the 285th Judicial District Court, Bexar
County, Texas, the Honorable Gloria Saldaña presiding.